COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In re Enterprise Products Operating, LLC

Appellate case number:    01-16-00669-CV

Trial court case number: 2016-51446

Trial court:              269th District Court of Harris County

        On August 24, 2016, Enterprise Products Operating LLC filed a motion requesting an
emergency stay of an inspection ordered pursuant to Texas Rule of Civil Procedure 196.7
scheduled for 8:00 a.m. on August 25, 2016. The motion indicates that Enterprise will be filing a
petition for writ of mandamus challenging the trial court’s August 23, 2016 order granting the
inspection. The motion for an emergency stay is denied.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually


Date: August 24, 2016